Citation Nr: 1227408	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  03-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral diabetic retinopathy. 

2.  Entitlement to special monthly compensation at the housebound rate set forth under 38 U.S.C.A. § 1114(s).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 until October 1968.  

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran's appeal was previously before the Board in July 2004, December 2005, November 2007, and April 2010.  During this period, the Veteran was also afforded a June 2005 Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence, accompanied by a waiver of RO review.

The Board acknowledges that the first issue on appeal was initially construed as partial right eye blindness.  However, the record reflects that the Veteran's claim now encompasses symptoms of diabetic retinopathy that affect both his right and left eyes.  Accordingly, this issue has been recharacterized as reflected on the title page.

Next, the Board observes that, in addition to the issue of diabetic retinopathy, the Veteran's initial appeal included a claim for service connection for hypertension.  Both claims were denied in the Board's November 2007 decision, which the Veteran then appealed the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties agreed to a Joint Motion for Partial Remand, which formed the basis for an April 2009 Court Order vacating and remanding the above claims.  In response, the Board remanded these claims for additional development.  The record subsequently reflects that the Veteran's hypertension claim was granted in an April 2012 RO rating decision.  Significantly, the Veteran has not taken issue with the effective date and disability rating assigned for his hypertension.  Nor has he otherwise contested any aspect of the RO's rating action.  Accordingly, the Board considers that decision to constitute a full grant of the Veteran's hypertension claim and, thus, finds that this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 38 C.F.R. §§ 20.200, 20.201, 20.101.

Conversely, the Board finds that it now wields jurisdiction over a claim that was not previously on appeal.  That is because the Veteran, through his representative, has effectively raised a claim for special monthly compensation (SMC) payable at the housebound rate.  See 38 U.S.C.A. § 1114(s).  The Board acknowledges that this issue has not been addressed by the agency of original jurisdiction.  Nevertheless, the Court has held that a request for an increase in benefits involving the eyes or other creative organ should be inferred as a claim for SMC regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  See 38 C.F.R. §§ 3.350, 4.116, Diagnostic Code7614, Footnote 2.  Further, recent precedential case law directs the Board to consider awarding SMC at the housebound rate if the Veteran meets the requisite schedular or extraschedular criteria.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (holding that whenever a Veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under subsection 1114(s)); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the Board finds that it has authority to consider the issue of entitlement to SMC at the housebound rate, as noted on the title page.

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the Veteran's appeal and, thus, no need to address the specific contents of that file at this time.


FINDINGS OF FACT

1.  For the appeals period prior to September 21, 2003, the Veteran's service-connected diabetic retinopathy was productive of subjective complaints of poor vision and objective findings of visual acuity of no worse than 20/50, bilaterally.  However, that service-connected eye disorder was not shown to encompass loss of field vision.  Nor was it found to be associated with active-stage pathology.  

2.  For the appeals period from September 21, 2003, to January 23, 2004, the Veteran's diabetic retinopathy most closely approximated blindness in one eye, with only light perception remaining, and visual acuity in the other eye of 20/40.  There was no showing of loss of field vision or active-stage pathology.  

3.  For the appeals period from January 24, 2004, to August 8, 2004, the Veteran's diabetic retinopathy was productive of subjective complaints of poor vision and objective findings of visual acuity of no worse than 20/100 in the right eye and 20/50 in the left eye.  There was no showing of loss of field vision or active-stage pathology.  

4.  For the appeals period from August 9, 2004, to October 27, 2010, the Veteran's diabetic retinopathy was productive of subjective complaints of poor vision and objective findings of visual acuity of no worse than 20/40-2, bilaterally.  There was no showing of loss of field vision or active-stage pathology.  

5.  For the appeals period since October 28, 2010, the Veteran's diabetic retinopathy has been productive of impairment of field vision manifested by concentric contraction of the visual field to more than 30 degrees, but less than 15 degrees, bilaterally.  There has been no showing of visual acuity loss in excess of 20/100, bilaterally.  Nor has there been any finding of active-stage pathology.  

6.  Throughout the pendency of this appeal, the Veteran has been assessed with multiple ocular abnormalities in addition to diabetic retinopathy, including open-angle glaucoma of the right eye, senile cataract of the left eye, aftercataract with obscured vision and pseudophakia of the right eye, and refractive error.  However, these conditions are all either clinically distinct from or manifested by the same symptomatology as his diabetic retinopathy.   

7.  Throughout the pendency of this appeal, the Veteran's bilateral eye disorder has been adequately compensated by the rating schedule.  Moreover, that service-connected disability has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.

8.  In a January 1998 rating decision, the RO awarded the Veteran a total disability rating for compensation based upon individual unemployability (TDIU), effective February 23, 1997.  The RO's decision to grant this benefit was predicated on the Veteran's then-only service-connected disability (lumbar strain with myositis, degenerative joint disease and L5-S1 diffuse disc with clinical radiculopathy).

9.  After the assignment of the TDIU rating, service connection was established for the Veteran's diabetic retinopathy and the following other disabilities: Type II diabetes mellitus, peripheral vascular disease of both lower extremities; peripheral neuropathy of both lower extremities; hypertension, irritable bowel syndrome, and impotence.  The combined evaluation of these disabilities has been 60 percent or greater since May 3, 2002.





CONCLUSIONS OF LAW

1.  For the appeals period prior to September 21, 2003, the Veteran's diabetic retinopathy did not meet the criteria for an initial rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.84a, Diagnostic Codes (DCs) 6000-6009, 6013, 6028, 6029, 6061-6079, 6080 (in effect prior to December 10, 2008).

2.  For the appeals period from September 21, 2003, to January 23, 2004, the Veteran's diabetic retinopathy met the criteria for a 30 percent rating, but no higher, based upon loss of visual acuity.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.84a, DCs 6000-6009, 6013, 6028, 6029, 6061-6079, 6080 (in effect prior to December 10, 2008).

3.  For the appeals period from January 24, 2004, to August 8, 2004, the Veteran's diabetic retinopathy met the criteria for a 20 percent rating, but no higher, based upon loss of visual acuity.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.84a, DCs 6000-6009, 6013, 6028, 6029, 6061-6079, 6080 (in effect prior to December 10, 2008).

4.  For the appeals period from August 9, 2004, to October 27, 2010, the Veteran's diabetic retinopathy did not meet the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.84a, DCs 6000-6009, 6013, 6028, 6029, 6061-6079, 6080 (in effect prior to December 10, 2008).

5.  For the appeals period since October 28, 2010, the Veteran's diabetic retinopathy has met the criteria for a 50 percent rating, but no higher, based upon bilateral visual field impairment.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.84a, DCs 6000-6009, 6013, 6028, 6029, 6061-6079, 6080 (in effect prior to December 10, 2008).

6.  The criteria for referral for an initial increased rating for the Veteran's bilateral eye disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

7.  Since May 3, 2002, the criteria for special monthly compensation at the housebound rate have been met. 38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.350 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that it has thoroughly reviewed the four volumes of lay and medical evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the evidence submitted by the appellant or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case they must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Initial Higher Evaluation for Diabetic Retinopathy

By way of history, the Board observes that, in March 2003,  the Veteran was granted service connection and assigned an initial 10 percent evaluation for diabetic retinopathy, then characterized as partial right-eye blindness.  He filed a timely notice of disagreement with the assigned rating and thereafter perfected a substantive appeal.  Since that time, the Veteran has actively pursued his claim as it has moved through various appellate channels of alternating jurisdiction.  As he has neither withdrawn nor otherwise abandoned his request for an initial higher rating, the Board finds that the period on appeal extends from November 18, 1991, the effective date of service connection.  See 38 C.F.R. § 3.400.  

Throughout the above rating period, the Veteran has submitted written statements and Board testimony attesting to the severity of his bilateral eye disorder.  Specifically, he has reported a history of worsening visual impairment, punctuated by temporary bouts of blindness.  Such chronic and progressive symptomatology, the Veteran now maintains, has consistently warranted a disability rating of at least 20 percent. 

Under VA's governing laws and regulations, ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times when the disability may have been more severe than at other times since the date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 direct that the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

The Board now turns to the specific rating codes at issue in this case.  Throughout the pendency of the appeal, the Veteran's bilateral eye disorder has been rated as 10 percent disabling under DC 6079, one of 19 rating codes governing impairment of central visual acuity.  See  C.F.R. § 4.84a, DCs 6061-6079.  Parenthetically, the Board observes that these codes function in tandem by providing progressively higher ratings to compensate rising levels of visual impairment.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  Moreover, each of these codes effectively addresses the same symptomatology, albeit at varying degrees.  As such, all of the criteria contained in these codes are effectively contemplated by DC 6079.  38 C.F.R. § 4.97.

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board finds that, in addition to the codes governing impaired visual acuity, the criteria for visual field defects are applicable to the Veteran's claim.  38 C.F.R. § 4.84a, DC 6080.  Indeed, as discussed in further detail below, recent clinical findings reveal a bilateral loss of field vision in conjunction with his diabetic retinopathy.  Moreover, the Board notes that the retinopathy itself is ratable by analogy under the diagnostic code pertaining to retinitis (DC 6006).  This code, in turn, subscribes to the same criteria as the schedular provisions used to rate other diseases of the eye.  38 C.F.R. § 4.84a, DCs 6000-6009.  Accordingly, consideration of all of those particular diagnostic codes is warranted in this instance.  Id.  Further, in light of the Veteran's concurrent diagnoses of open-angle glaucoma and senile, post-operative cataracts with accompanying pseudophakia, the codes pertaining to these conditions (DCs 6013, 6028, and 6069) must also be considered here.  38 C.F.R. § 4.84a, DCs 6013, 6028, 6029.  

Conversely, the Board finds that the rating code governing preoperative traumatic cataracts (DC 6027) is not for application as that particular ocular disorder has been neither contended nor shown.  38 C.F.R. § 4.84a, DC 6027 (2008).  Nor have any of the other conditions contemplated under 38 C.F.R. § 4.84a.  Accordingly, the Board need not further consider that section of the rating schedule in determining whether to assign a higher evaluation for the Veteran's eye disorder.  Moreover, as the record is devoid of any evidence of non-ocular symptoms underlying that service-connected disability, the Board need not look beyond the applicable eye codes in addressing the schedular aspect of the Veteran's claim.  38 C.F.R. § 4.84a.

Having determined which rating codes are applicable to the Veteran's eye disorder claim, the Board will now address the underlying diagnostic criteria in the order set forth in the rating schedule.  As noted above, DCs 6000 through 6009 pertain to retinitis and other diseases of the eye.  Such diseases are to be rated from 10 percent to 100 percent disabling based upon impaired visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, DCs 6000-6009 (2008). 

Next, the Board observes that, under DC 6013, a minimum 10 percent rating is assignable for open-angle glaucoma.  Higher evaluations are also available based on the criteria governing impairment of visual acuity or field loss.  38 C.F.R. § 4.84a, DC 6013 (2008).  Similarly, these criteria are used to rate the severity of senile and other non-traumatic cataracts in accordance with DCs 6028 and 6029.  38 C.F.R. § 4.84a, DCs 6028, 6029 (2008).  The latter rating code also sets forth the criteria for increased evaluations based on aphakia, which, for VA purposes, is defined as an absence of the lens of the eye.  See Stedman's Medical Dictionary (27th ed. 2000).  

Turning to the specific provisions governing impairment of visual acuity, the Board notes that the overall loss of acuteness or "sharpness" of vision is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75.

Specifically, under 38 C.F.R. § 4.84a, DCs 6061 through 6079 provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, DCs 6061-6079, Table V (2008).  These criteria provide that the impairment of central visual acuity is to be evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Id.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.  

A 10 percent disability rating is warranted for visual acuity where the vision is 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).

A 20 percent disability rating is warranted for visual acuity where the vision is 20/70 in one eye and 20/50 in the other; or where vision is 20/100 in one eye and 20/50 in the other; or where vision is 20/200 in one and 20/40 in the other; or where vision is 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078 (2008).

A 30 percent rating may also be established for blindness in one eye, with only light perception remaining, and visual acuity in the other eye of 20/40.  38 C.F.R. § 4.84a, DC 6070 (2008).  In this regard, the Board notes that, under VA's governing regulations, loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79. 

Next, the Board observes that a 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076 (2008).

A 40 percent rating is also assignable based upon anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, DC 6066 (2008).  

A 50 percent disability rating is warranted for: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity to 10/200 in one eye and to 20/70 in the other eye; or (3) corrected visual acuity to 5/200 in one eye and 20/70 in the other eye.  38 C.F.R. 4.84a, DCs 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye to 20/200 and the other eye to 20/100; (2) corrected visual acuity of one eye to 15/200 and the other eye to 20/100; (3) corrected visual acuity of one eye to 10/200 and the other eye to 20/100; and (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100.  38 C.F.R. 4.84a, DCs 6073, 6076 (2008).

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; and (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye.  38 C.F.R. 4.84, DCs 6072, 6075 (2008).

Finally, a 100 percent disability rating is warranted for corrected visual acuity to 5/200, bilaterally.  38 C.F.R. § 4.84, DC 6071 (2008).

With respect to impairment of field vision, the applicable regulations direct that visual field loss is evaluated under DC 6080.  38 C.F.R. § 4.84a, DC 6080 (2008).  The specific rating criteria underlying this code are set forth below: 

Concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or is ratable as 20/50 under the visual acuity codes.  Demonstrable pathology commensurate with the functional loss is required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, DC 6080, Note (2).

Concentric contraction of the visual field to 30 degrees but not to 15 degrees results in a 50 percent evaluation if bilateral, a 10 percent rating if unilateral, or is ratable as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees results in a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is ratable as 20/70.  38 C.F.R. § 4.84a, DC 6080 (2008).

Concentric contraction of the visual field to 5 degrees results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or is ratable as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is ratable as 20/200.  38 C.F.R. § 4.84a, DC 6080 (2008).

The method for deriving the measurements contemplated in DC 6080 is set forth in 38 C.F.R. §§ 4.76 and 4.76(a).  Specifically, these provisions direct that the amount of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III of VA's rating schedule for determining average concentric contraction of visual fields.  The degrees lost are then added together to determine the total degrees lost.  This sum is subtracted from 500.  The difference represents the total remaining degrees of visual field.  Moreover, dividing this difference by eight represents the average contraction for VA rating purposes.  38 C.F.R. § 4.76a (2008).

Additionally, the Board notes that, as a general matter with respect to disorders of the eye, combined ratings for the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  

As a final matter before addressing the specific facts of this case, the Board acknowledges that the above diagnostic criteria were amended effective December 10, 2008.  38 C.F.R. § 4.84a.  Significantly, however, the revised criteria are not retroactively applicable.  Rather, they govern only with respect to claims filed on or after December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008).  Such a claim has not been presented here.  On the contrary, the Veteran's appeal arises from a claim that was received by the RO in March 2002.  Therefore, only the rating codes that existed prior to December 10, 2008, are applicable in this instance.  38 C.F.R. § 4.84a (2008).

The Board now turns to the pertinent evidence of record.  In this regard, the Board acknowledges that the Veteran has been granted an effective date of service connection for diabetic retinopathy that coincides with the initial manifestation of the antecedent disease (type II diabetes mellitus).  Nevertheless, the evidence specific to his retinopathy award dates from March 2003 forward.  Specifically, that evidence consists of three VA examination reports, rendered in March 2003, April 2006, and November 2010; VA outpatient and surgical treatment records; and written statements and transcribed testimony submitted by the Veteran in support of his claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence). 

The above evidence reflects that, during his initial VA examination, the Veteran complained of bilateral vision loss, which had worsened during the decade and a half following his diagnosis of type II diabetes.  He denied any history of ocular trauma or illness.  Nor did he report any previous eye surgeries.  Nevertheless, the Veteran did acknowledge a history of outpatient laser treatment involving his retinas. 

Contemporaneous clinical testing revealed diminished left and right eye visual acuity levels of 20/50 and 20/40, respectively.  However, no loss of visual field was detected.  Nor was there any finding of diplopia, ocular hemorrhages, or other eye diseases.  

After reviewing the results of the examination and the other pertinent evidence of record, the March 2003 clinician diagnosed the Veteran with diabetic retinopathy, which was proliferative but stable.  That examiner also rendered secondary diagnoses of nuclear cataracts and refraction error, but indicated that the former were age-related and the latter was congenital in nature.

During a subsequent VA outpatient visit on September 24, 2003, the Veteran reported that three days earlier he had experienced a sudden "flashing" sensation in his right eye.  He added that this experience had precipitated a sudden loss of right eye vision, which was accompanied by "floaters" and photopsias but devoid of any underlying ocular pain.  Outpatient testing revealed corrected visual acuities of 20/CF (counting fingers) at three feet in the right eye and 20/30 in the left eye.  Significantly, the VA treating clinician noted that the Veteran's sudden loss of vision was suggestive of a peripheral vitreous hemorrhage.  However, the clinician declined to specify whether that particular symptom was also a manifestation of the Veteran's diabetic retinopathy.

Follow-up VA outpatient testing on January 24, 2004 revealed significant improvement in the Veteran's bilateral visual acuity.  Specifically, he was found to have acuity levels of 20/100 in his right eye and 20/50 in the left eye.

Additional testing on August 9, 2004, showed that the Veteran's previous right eye vision problems had largely resolved.  Indeed, his visual acuity in that eye was now measured at 20/40-2, only slightly worse than the assessment for his left eye (20/25).  Despite such documented improvement in vision, the Veteran underwent laser surgery the following month to repair his retinas.  The stated reasons for the operation included not only complications arising from his diabetic retinopathy but also a right-eye cataract and a vitreous hemorrhage.  The latter, as previously noted, had first been suspected at the time of his sudden right eye vision loss.  

Post-operative VA treatment records include an April 2005 finding of 20/25 vision, bilaterally, and an October 2005 showing of 20/25 vision in the right eye and 20/30 vision in the left eye.  

The record thereafter shows that the Veteran was afforded a follow-up VA examination in April 2006.  At that time, he reiterated his prior complaints of blurred vision, but declined to mention his temporary bout of right eye blindness.  Also, as he had on previous occasions, the Veteran denied any history of ocular trauma or disease.  Visual acuity testing yielded results of  20/25-1, bilaterally.  As in the past, no findings of visual field loss were alleged or shown.

The Veteran's ensuing VA outpatient treatment records, dated from May 2006 to January 2012, reflect near-normal levels of corrected visual acuity ranging from 20/40 to 20/25+ in the right eye and 20/30 to 20/30+2 in the left eye.  

Similar findings were also obtained during the Veteran's most recent VA examination, which was conducted in accordance with the Board's April 2010 remand.  Specifically, the report of that November 15, 2010, examination showed that the Veteran had corrected visual acuity levels of 20/40-1 in his right eye and 20/30-1 in his left.  With respect to the Veteran's own complaints, the report was notably devoid of any ocular symptoms that he had not previously reported.  Significantly, however, that report did contain findings of bilateral field vision impairment, which had not been previously shown.  Indeed, in contrast with any of the prior VA examiners or clinicians who had treated the Veteran for eye problems, the November 2010 examiner conducted a review of Goldmann perimetry visual field testing, which had been performed the previous month.  During that testing, the Veteran had displayed severe peripheral constriction, with only 18 degrees of central visual field remaining in his right eye.  He also had exhibited moderate to severe peripheral constriction with approximately 22 degrees of central visual field remaining in his left eye.  

Based on the above results, the November 2010 VA examiner diagnosed the Veteran with inactive-stage diabetic retinopathy.  The examiner also rendered secondary diagnoses of refractive error (hypermetropia, astigmatism and presbyopia); combined senile cataract of the left eye; and aftercataract (with obscured vision and pseudophakia) as well as open-angle glaucoma of the right eye.  Significantly, that clinician observed that neither the combined senile cataract nor the open-angle glaucoma bore any relationship to the diabetic retinopathy.  However, he acknowledged that the glaucoma and the retinopathy, while themselves unrelated, were jointly responsible for the Veteran's visual field constriction.  That examiner further opined that the Veteran's overall loss of vision, which he experienced bilaterally, was at least as likely as not caused by his service-connected disability.

The Board considers the above examiner's clinical findings and opinions to be probative as they were based on a thorough examination of the Veteran and a review of his pertinent medical history.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that these findings and opinions jointly constitute the most recent medical evidence of record and were undertaken directly to address the issue on appeal.  Moreover, there is no countervailing medical evidence of record.  Indeed, as discussed above, each of the Veteran's prior eye examinations yielded results that were consistent with the November 2010 clinician's findings of inactive-stage diabetic retinopathy, manifested by vision loss.  Further, while those prior examinations did not reveal any visual field constriction, the November 2010 clinician's findings in this regard were consistent with the Veteran's own reports of worsening vision impairment.  Accordingly, the Board considers that clinician's findings, in tandem with the prior examination reports, to constitute probative evidence with respect to the Veteran's initial increased rating claim.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators). 

Moreover, the Board finds that an additional examination is unnecessary to adjudicate the Veteran's eye disorder claim.  See 38 U.S.C.A. § 5103A (West 2002); Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (noting circumstances under which duty to assist includes the conduct of a thorough and comprehensive medical examination).  Indeed, while mindful of the November 2010 examiner's recommendation that the Veteran follow up with his treating ophthalmologist, there is no indication that he has done so.  Therefore, the Board has not basis to suppose that the Veteran's service-connected eye disability may have significantly worsened since his last examination.  But see Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (noting that where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination).  In this regard, the Board emphasizes that the mere passage of time, alone, is not enough to trigger the need for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Additionally, there is nothing in the claims folder that otherwise suggests that the November 2010 examination was inadequate for rating purposes.  In reaching this determination, the Board is mindful of the November 2010 examiner's recommendation that the Veteran's recent Goldmann perimetry test be "repeated in the future to corroborate the results."  Nevertheless, the Board considers it significant that the above examiner has not expressly indicated that the results of the prior Goldmann test were inaccurate.  Nor has any other VA or private clinician.  Accordingly, the Board has no basis to question the reliability of that test as an indicator of the Veteran's visual field impairment.  In any event, as detailed below, the results of that test are highly favorable to the Veteran's claim.  Therefore, it is to his benefit that the Board has relied on those clinical findings in adjudicating his appeal.  

After careful consideration of the November 2010 VA examiner's findings and those of his predecessors, as well as the other pertinent evidence of record, the Board finds that the assignment of staged ratings is warranted for the Veteran's diabetic retinopathy.  Fenderson, 12 Vet. App. at 126. 

Specifically, the Board finds that, for the initial period of service connection prior to September 21, 2003, the Veteran's current 10 percent rating should be continued.  Indeed, the pertinent evidence during that period showed that the Veteran had only mildly diminished left and right eye visual acuity levels of 20/50 and 20/40, with no corresponding loss of visual field.  Such findings are consistent with a minimum compensable rating under the applicable diagnostic criteria outlined above.  See 38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).  Moreover, the Veteran's diabetic retinopathy was not shown to be in an active stage.  As such, an additional 10 percent rating is not assignable based on continuance of active pathology.  38 C.F.R. § 4.84, DCs 6000-6009 (2008).  Further, in the absence of any concurrent findings of diplopia, ocular hemorrhages, or other eye abnormalities attributable to the Veteran's diabetic retinopathy, the Board has no grounds to grant a higher evaluation for the above rating period.   

Conversely, the Board finds that an increased rating of 30 percent, but no higher, is warranted for the period from September 21, 2003, to January 23, 2004.  As previously noted, and as expressly discussed in the Joint Motion for Partial Remand, this was the period in which the Veteran reported a sudden loss of vision in his right eye.  This acute symptom was accompanied by "floaters" and photopsias and manifested by diminished right-eye visual acuity of 20/CF (counting fingers) at three feet.  Such lay and clinical findings are tantamount a showing of blindness in the right eye under VA's governing regulations.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.  Additionally, while the Veteran's September 2003 treating physician noted that this condition was suggestive of a vitreous hemorrhage, he left open the possibility that it was also a manifestation of diabetic retinopathy.  Moreover, there is nothing in the record that clinically distinguishes the Veteran's vitreous hemorrhage from his diabetic retinopathy. On the contrary, the Veteran has submitted Internet-based medical literature suggesting that the two conditions are causally related and no clinician has indicated this is not the case. As such, the Board must consider the Veteran's right eye blindness, and all other manifestations of his vitreous hemorrhage, to be components of his service-connected disability in accordance with the dictates of Mittleider, supra.  Further, while mindful that the Veteran's left eye visual acuity was concurrently assessed as near-normal (20/30), the Board nevertheless finds that, for the period September 21, 2003, to January 23, 2004, his overall disability picture most closely approximated the criteria for a 30 percent rating under DC 6070: blindness in one eye, with only light perception remaining, and visual acuity in the other eye of 20/40.  38 C.F.R. § 4.84a, DC 6070 (2008).  As such, applying all reasonable doubt in the Veteran's favor, the Board concludes that the assignment of a such a higher rating is proper during this rating period.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Next, turning to the period from January 24, 2004, to August 8, 2004, the Board observes that the only evidence relevant for rating purposes showed that the Veteran's visual acuity levels were 20/100 in his right eye and 20/50 in his left.  Such findings fall squarely within the parameters for a 20 percent rating under DCs 6077 and 6078.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008).  Thus, absent any contemporaneous evidence consistent with a higher or lower rating, the Board finds that a 20 percent evaluation is warranted during this period.

As for the subsequent rating period, spanning from August 9, 2004, to October 27, 2010, the Board notes that, despite undergoing laser eye surgery, the Veteran consistently displayed visual acuity levels no worse than 20/40-2, bilaterally.  Such findings are not enough to justify a rating greater than the 10 percent currently assigned under the visual acuity codes.  38 C.F.R. § 4.84a, DCs 6061-6079, Table V (2008).  Moreover, the contemporaneous evidence of record did not demonstrate active-stage retinopathy or other ocular manifestations that would justify a higher evaluation.  Consequently, the Board finds that the Veteran's increased rating claim is without merit during this period. 

Finally, the Board comes to the most recent rating period, beginning October 28, 2010.  This was the date of the Veteran's Goldmann perimetry test, which demonstrated for the first time that his diabetic retinopathy was productive of bilateral visual field impairment.  Indeed, as previously noted, the results of that test, as interpreted by the November 2010 VA examiner, indicate that the Veteran now has severe peripheral constriction, with only 18 degrees of central visual field remaining in his right eye.  Those test results further show that the Veteran has moderate to severe peripheral constriction with approximately 22 degrees of central visual field remaining in his left eye.  

Applying the above results to the pertinent diagnostic criteria, the Board finds that the Veteran now qualifies for a 50 percent rating.  Indeed, he has been found to exhibit concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, which is consistent with 50 percent evaluation under DC 6080.  The Board recognizes that this code also directs that such a level of disability is ratable as 20/100 visual acuity, bilaterally.  This finding, in turn, comports with a 50 percent evaluation under the visual acuity codes.  38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076, 6078 (2008).  Thus, notwithstanding the fact that the Veteran's actual bilateral visual acuity during this rating period has been in the near-normal range -- 20/40-1 in his right eye and 20/30-1 in his left eye -  the Board finds that he has satisfied the criteria for a higher rating based on his marked visual field impairment.  Moreover, as noted above, this particular ocular symptom has been clinically attributed to his diabetic retinopathy.  Indeed, the November 2010 VA examiner expressly noted that such a relationship existed even as he observed that the Veteran's visual field impairment was also a manifestation of his nonservcie-connected glaucoma.  Thus, in accordance with Mittleider, the Board considers it proper to include the Veteran's visual impairment in calculating the disability award for his diabetic retinopathy.  See Mittleider, 11 Vet. App. at 182.

Conversely, the Board finds that it need not consider the diagnoses of open-angle glaucoma of the right eye and combined senile cataract of the left eye, which were rendered at the time of the Veteran's most recent VA examination.  That is because, as previously noted, the examining clinician expressly found that these disorders were unrelated to the Veteran's diabetic retinopathy.  As such, while mindful of the dictates of Mittleider, the Board finds that these provisions are inapplicable as the Veteran's glaucoma and combined senile cataract have been clinically distinguished from his service-connected eye disorder.  Id.

In contrast, the Board recognizes that the above examiner did not differentiate the Veteran's other diagnosed eye abnormalities - specifically, his refractive error and his aftercataract with obscured vision and pseudophakia - from his diabetic retinopathy.  Moreover, the Board acknowledges that these other eye abnormalities have manifested not only during the most recent rating period but throughout the pendency of the appeal.  Nevertheless, the Board finds that none of these abnormalities may serve as the basis for a separate or higher rating.  

In this regard, the Board notes that the Veteran's refractive error falls into the category of a developmental defect, which is not a disease or injury within in the meaning of applicable legislation for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Even if it were, however, such an abnormality would not warrant additional compensation in this instance.  That is because the only manifestation shown to have arisen from the Veteran's refractive error is vision loss, a symptom that has already been rated under the appropriate diagnostic codes throughout each stage of the appeal.  38 C.F.R. § 4.84a, DCs 6061-6079, 6080.  As such, to separately compensate the Veteran for his refractive error on the basis of that same symptom would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.

Similarly, the rules against pyramiding preclude the assignment of a separate or higher rating based upon the Veteran's aftercataract with obscured vision and pseudophakia.  Id.  As with the Veteran's refractive error, that clinical abnormality has not been shown to result in any symptoms apart from vision loss, for which staged ratings have already been assigned.  In this regard, the Board acknowledges that the applicable diagnostic criteria do contemplate a separate rating for aphakia.  38 C.F.R. § 4.84a, DC 6029.  Significantly, however, while the Veteran in this case has undergone cataract removal surgery during the pendency of this appeal, his post-operative diagnosis has not been aphakia, but rather pseudophakia, which is defined as "[a]n eye in which the natural lens is replaced with an intraocular lens."  See Stedman's Medical Dictionary, 27th ed., p. 1473.  This particular condition is not subject to compensation under DC 6029 or any other rating code that has not already been used to rate the Veteran's service-connected disability.  Consequently, the Board has no basis to increase his compensation over and above the levels already established in the staged ratings assigned above.

Next, the Board acknowledges that, in a June 2012 Informal Hearing Presentation, the Veteran's representative advocated for combined disability evaluations for the rating period or periods in which the Veteran displayed both decreased visual acuity and visual field defects.  Nevertheless, the regulatory provision cited in support of that proposition -- 38 C.F.R. § 4.77(c) - is only applicable to claims filed on or before December 10, 2008.  As noted above, the Veteran's claim does not fall into this category and, thus, he is not entitled to combined compensation for his visual acuity and visual field manifestations.

In sum, the Board finds that the Veteran's service-connected diabetic retinopathy has warranted the following staged ratings during the course of this appeal:  10 percent prior to September 21, 2003; 30 percent from September 21, 2003, to January 23, 2004; 20 percent from January 24, 2004, to August 8, 2004; 10 percent from August 9, 2004, to October 27, 2010; and 50 percent since October 28, 2010.  

In making these determinations, the Board has afforded the Veteran every reasonable benefit of the doubt.  38 U.S.C.A. § 5107(b).  Nevertheless, the Board recognizes that the Veteran may still believe that higher levels of compensation are in order.  In this regard, the Board recognizes the Veteran's competence to report symptoms of bilateral eye impairment that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')).  Moreover, the Board considers his contentions to be credible in the absence of any evidence to the contrary.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Nevertheless, the Board observes that, as a lay person without the appropriate training or expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability within the context of the applicable rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). As such, his contentions, standing alone, are insufficient to warrant schedular ratings greater than those which have been assigned.  Further, the preponderance of the evidence does not support the assignment of any additional higher rating.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  Therefore, such a rating must be denied.




II.  Extraschedular Rating

The above determinations are based on the application of provisions of the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, VA's governing regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges the Veteran's assertions that his service-connected diabetic retinopathy and ensuing vision loss are productive of significant functional impairment.  As a lay person, he is competent to report the effects of such loss of vision on his ability to work and perform daily living activities.  See Layno, 6 Vet. App. at 469-70 (1994).  Additionally, the Board recognizes that the Veteran is currently unemployed and in receipt of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Significantly, however, this award is predicated on his service-connected low back disorder (lumbar strain with myositis), rather than on his diabetic retinopathy.  

Moreover, there has been no showing that the Veteran's service-connected eye disability, standing alone, has prevented him from obtaining and maintaining gainful employment.  Nor does the record show that this service-connected disability results in marked occupational interference beyond that envisioned by the schedular rating already assigned.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Indeed, this is especially the case with respect to the eye codes, detailed above, which expressly contemplate vision loss and related functional impairment as criteria for the assignment of a schedular evaluation.  38 C.F.R. § 4.84(a).

Next, the Board wishes to emphasize that the competent evidence in this case does not show frequent hospitalizations due to the Veteran's diabetic retinopathy.  Nor does the evidence indicate that this service-connected disability otherwise results in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's eye disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

III.  Entitlement to SMC at the Housebound Rate

As noted in the introduction, the Veteran contends that he is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s).  Although this claim has not yet been adjudicated by the AOJ, the Board has jurisdiction to consider it in the first instance under VA's governing regulations and precedential case law.  See 38 C.F.R. §§ 3.350, 4.116, DC 7614, Footnote 2; Akles, 1 Vet. App. at 121;  Buie, 24 Vet. App. at 250.

The record reflects that the Veteran already has been granted SMC under subsection 1114(k) based upon his documented loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  Nevertheless, he contends that a higher rate of compensation is warranted based upon his TDIU rating, which was predicated upon his prior 60 percent evaluation for a low back disorder, and his combined disability awards for separate service-connected disabilities.

Turning to the specific legal provisions governing the Veteran's claim, the Board notes that SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.

Of particular relevance to this appeal, subsection 1114(s) benefits are not available to a Veteran whose totally disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  Nevertheless, the Court has recently held that a TDIU may satisfy the total rating element under section 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disorders.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes).  Such is the case here.  

Specifically, the record reflects that the Veteran was assigned a TDIU rating, effective February 23, 2002, based on the occupational impairment associated with his low back disorder.  Indeed, the RO, after reviewing the Veteran's past employment records and other pertinent evidence, determined that this service-connected disability, standing alone, precluded him from obtaining or maintaining a gainful occupation.  As such, under Buie, the Veteran has met the threshold element of section 1114(s) based upon his TDIU rating.  

The Veteran has also satisfied the remaining requirement for SMC at the housebound rate by demonstrating that he has additional service-connected disabilities, which are anatomically distinct from his lower back disorder and independently ratable at 60 percent or above.  These additional service-connected disabilities include the Veteran's aforementioned bilateral eye disorder as well as his type II diabetes mellitus, rated as 20 percent disabling effective since November 18, 1991; his bilateral lower extremity peripheral vascular disease, rated as 20 percent disabling since March 21, 1994; his peripheral neuropathy of the right and left lower extremities, each rated as 10 percent disabling, effective November 18, 1991; his hypertension and irritable bowel syndrome (IBS), each rated as 10 percent disabling effective May 3, 2002; and his impotence, rated as noncompensably disabling since November 18, 1991.  

Parenthetically, the Board notes that it has combined the above disabilities in accordance with the provisions of 38 C.F.R. § 4.25.  These provisions direct that that, when determining a Veteran's overall disability rating, his individual service-connected disorders will be arranged in the order of severity, beginning with the most disabling, and then combined (not simply added up) using Table I (the "combined ratings table").  Id.  Significantly, when a partial disability results from disease or injury of both arms or both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added, not combined, before proceeding with further combinations.  38 C.F.R. § 4.26 (2011).  The bilateral factor will be applied before other combinations are made.  Moreover, the rating assigned for paired disorders, including the bilateral factor, in this section will be treated a single evaluation for the purpose of arranging in order of severity for all further combinations.  Id.  

In this case, the Board notes that it has relied upon the bilateral factor to derive a single rating for the Veteran's lower extremity peripheral neuropathy.  The Board has then combined that rating with the evaluations assigned for the Veteran's other service-connected disabilities, excluding the low back disorder upon which his TDIU award was predicated.

Combining the Veteran's service-connected disabilities, sans his low back disorder, under the provisions of Table I has yielded a rating of at least 60 percent for every period on appeal since May 3, 2002 (the effective date of service connection for his hypertension and IBS).  38 C.F.R. § 4.25.  Indeed, the Board finds that, even for those subsequent periods, set forth above, in which the Veteran has not been entitled to a higher rating for his diabetic retinopathy, he has still met the requirements for a combined 60 percent rating based upon the evaluations previously assigned for his diabetes mellitus, peripheral vascular disease, hypertension, IBS, and impotence.  Id.  

Conversely, the Board finds that such a combined rating has not been shown for any period prior to May 3, 2002.  Id.  As such, while mindful of the Veteran's contention that SMC at the housebound rate should be payable from the date of his assigned TDIU rating (February 23, 1997), the Board finds that such a level of compensation is only warranted from May 3, 2002 forward.

For the foregoing reasons, the Board finds that the Veteran currently meets the requirements of subsection 1114(s) based upon his TDIU rating, which, as detailed above, stems from a single service-connected disorder, and his separate service-connected disabilities, which are collectively rated as not less than 60 percent disabling under the combined rating table.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. §§ 3.350, 4.25.  Moreover, the Board finds that the section 1114(s) requirements have been satisfied since May 3, 2002, and, thus, that a grant of SMC at the housebound rate is warranted effective that date.  Id.; Buie, 24 Vet. App. at 250-51; Bradley, 22 Vet. App. at 293.  In arriving at this conclusion, all reasonable doubt has been settled in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.




IV.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Turning to the first issue on appeal, the Board observes that the Veteran's bilateral eye disorder claim arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to that claim.

As for the Veteran's request for increased SMC payable at the housebound rate, the Board observes that, for the reasons outlined above, it has decided to grant this claim in full.  Indeed, notwithstanding the availability of a higher level of SMC based upon the need for aid and attendance under subsection 1114(l), the Veteran has expressed satisfaction with an award payable at the housebound rate.  See June 8, 2012, Informal Hearing Presentation (explicitly requesting SMC under provisions of 38 U.S.C.A. § 1114(s)).  Accordingly, the Board finds that its grant of that precise level of compensation constitutes a complete award of the benefits sought on appeal.  See AB, 6 Vet. App. at 38.  In light of this favorable action, no further discussion of VCAA notice requirements is required with respect to the Veteran's SMC claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Moreover, although the Board has set forth an effective date for the Veteran's SMC award, no remand for additional notice is necessary in this regard, either.  On the contrary, the record reflects that the Veteran was previously sent a March 2006 letter, which notified him of the relevant provisions regarding effective dates in accordance with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Furthermore, there will be another opportunity for the AOJ to provide more specific notice with implementation of the grant herein.  See Bernard, supra.; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the above, the Board finds that VA has satisfied its duty to notify the appellant under the VCAA, to the extent that such a duty has presented itself in the context of this appeal.  

Next, with respect to VA's duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any 'relevant records' in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010). 

In this case, the Veteran has not contended, and the record does not otherwise show, that pertinent records remain outstanding with respect to the issues on appeal.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to these claims. 

Next, the Board observes that the Veteran has been afforded multiple VA examinations in support of his eye disorder claim.  He has not contended that any of these examinations was inadequate for rating purposes.  Nor does the record otherwise suggest that these examinations, in tandem with the other pertinent evidence of record, have been insufficient to rate the Veteran's service-connected disability during the various stages of the appeals period.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, the Board notes that the mere passage of time since these examinations does not, in and of itself, warrant additional development.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board notes that VA has undertaken other development efforts in compliance with the terms of the March 2009 Joint Motion for Partial Remand and ensuing Court Order.  Such efforts have included obtaining pertinent medical records and readjudicating the Veteran's eye disorder claim with express consideration of the requirements governing the assignment of staged ratings.  Fenderson, 12 Vet. App. at 126.  In completing this additional development, VA has achieved substantial compliance with the terms of the prior Joint Motion and Court Order.  See Stegall v. West, 11 Vet. App. 268 (1998) ( noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Indeed, no examples of noncompliance with these binding directives have been contended or shown in this case.  As such, the Board finds no further need to remand the Veteran's appeal on Stegall grounds.

As a final point regarding VA's duty to assist, the Board observes that the Veteran was provided an opportunity to submit testimony in support of his bilateral eye disorder claim at his June 2005 Travel Board hearing.  In this regard, the Board acknowledges that, in its recent decision in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Moreover, the Board is particularly mindful of the recent legal changes regarding the obligations of Veterans Law Judges who preside at hearings to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board recognizes that the adoption of a final rule "amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the Agency of Original Jurisdiction do not apply to hearings before the [Board]," effective August 23, 2011, has now been repealed.  76 Fed. Reg. 52572, 52572-75 (Aug. 23, 2010). 

Notwithstanding the applicability of Bryant, however, there is no reason to delay adjudication of the Veteran's claim for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the VA officer who presided over his June 2005 hearing committed prejudicial error, either by failing to adequately apprise the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Moreover, there is no indication that the Veteran was otherwise denied due process during the course of his Travel Board hearing.  Further, the Board considers it significant that, while the VA hearing officer did not explicitly note the bases of the prior adjudications or the elements that were lacking to substantiate the claim, the Veteran and his representative have since displayed actual knowledge of this information.  Indeed, their subsequent filings have specifically referred to the pertinent of record, and the applicable laws and regulations, addressing why Veteran's eye disorder has been more severe than contemplated by a 10 percent evaluation.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Thus, even presuming, without conceding, that the Veteran's June 2005 hearing did not fully comply with the Bryant provisions, such error was harmless in light of the actual knowledge of these provisions demonstrated by his representative, in tandem with the subsequent readjudication of the appeal.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating that actual notice and readjudication is sufficient to cure any notice error).  

Finally, while mindful that the June 2005 hearing did not address the Veteran's SMC claim - as that particular issue had not yet been raised on appeal - the Board observes that this omission has not proven prejudicial in light of the favorable outcome herein.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. at 430.  Because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.


ORDER

For the appeals period prior to September 21, 2003, an initial rating in excess of 10 percent for diabetic retinopathy is denied.

For the appeals period from September 21, 2003, to January 23, 2004, a 30 percent rating, but no higher, for diabetic retinopathy is granted, subject to the law and regulations governing payment of monetary benefits.

For the appeals period from January 24, 2004, to August 8, 2004, a 20 percent rating, but no higher, for diabetic retinopathy is granted, subject to the law and regulations governing payment of monetary benefits.

For the appeals period from August 9, 2004, to October 27, 2010, a rating in excess of 10 percent for diabetic retinopathy is denied. 

For the appeals period since October 28, 2010, a 50 percent rating, but no higher, for diabetic retinopathy is granted, subject to the law and regulations governing payment of monetary benefits.

Effective May 3, 2002, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


